Citation Nr: 0838345	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The veteran testified at a hearing at the RO before the 
undersigned in February 2008.  A transcript of the proceeding 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified. 

The RO already has requested that the veteran furnish a list 
of his claimed in-service stressor events in November 2003, 
however, he did not respond.  See, e.g., Wood v. Derwinski, 1 
Vet. App. 190, 192- 93 (1991) (the duty to assist is not 
always a one-way street).  In statements and testimony, the 
veteran provided information regarding various stressors.  
The veteran claims that he has PTSD as a result of shelling a 
church and firefights with other vessels while serving with 
the USS Ingersoll off the shore of Vietnam in 1965.  He must 
be given another opportunity to provide more specific 
information regarding these additional events in service; and 
then an attempt should be made to verify this information.

In remanding this case to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. § 
5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Ask the veteran to provide a detailed 
statement discussing any other alleged 
stressful incidents in service (to 
include specific names, places and dates) 
in connection with his PTSD claim.  He 
should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim.  This includes any helpful 
information such as statements from 
fellow servicemen who witnessed the 
incidents in question.  He should be 
informed that just noting that an 
incident occurred in "1965" is 
insufficient to attempt to corroborate 
the incident.  

3.  If the veteran provides a statement 
with enough information to corroborate 
the incidents, prepare a letter asking 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records or the 
Deck Log of the USS Ingersoll (DD-652) 
for the months in question.

4.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

5.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressor(s) that 
was/were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor or stressors 
served as the basis of the diagnosis.  
Also ask that he/she discuss the 
rationale for their medical opinion based 
on a review of the other relevant 
evidence in the claims file.

6.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

